PER CURIAM.
Appellee, as trustee of the bankrupt, sued appellants to-recover from them a part of the bankrupt’s estate alleged to be in their hands. The cause was referred to a special master, with directions “to hear, take-proofs, and report his conclusions and recommendations thereon to the court.” The master reported his findings of fact, and recommended a decree against appellants. Of the legal sufficiency of the findings to support the decree there-is no doubt. The main questions argued here require for their proper determination a consideration of the evidence. The master was not directed to-report the evidence, and he did not return it to the court with his findings. The decree was rendered on June 14, 1906. On July 20, 1906, after the court-had overruled appellants’ motion for leave to file the master’s transcript of the evidence nunc pro tunc as of June 14th, the transcript was filed in the office of the clerk of the trial court. " At and prior to the hearing in court no effort was made to have the master directed to report the evidence to the-court, and no exceptions were filed in court challenging the sufficiency of the-evidence to sustain the master’s findings of fact. Manifestly it would be-un*1021fair to appellee and. to the trial eourt to permit appellants to contend for a reversal on account of matters which the record fails to show were presented to the trial court. The decree is affirmed.